      Case 1:19-cv-10515-LTS-BCM Document 58 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         08/18/2020
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
                                                       19-CV-10515 (LTS) (BCM)
PENSION FUND, WELFARE FUND,
ANNUITY FUND, APPRENTICESHIP,                          ORDER
JOURNEYMAN RETRAINING, EDUCATION
AND INDUSTRY FUND, et al.,
               Plaintiffs,
       -against-
THE OUTFIT M&J LLC, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court will conduct a telephonic status conference on September 28, 2020 at 10:00

a.m. At that time, the parties shall call (888) 557-8511 and enter the access code 7746387. In

advance of the conference, and no later than September 21, 2020, the parties shall file a joint

status letter, updating the Court on the progress of discovery and settlement discussions.

Dated: New York, New York
       August 18, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
